 1

 2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT

 3                                                             EASTERN DISTRICT OF WASHINGTON



                                                                Mar 27, 2020
 4                                                                  SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:14-CR-92-RMP-1
 8                             Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     MOTION TO MODIFY SUPERVISED
                                                   RELEASE CONDITION NO. 20
10    RYAN CHRISTOPHER BILESKY,

11                             Defendant.

12

13         BEFORE THE COURT is Defendant Ryan Bilesky’s Motion to Modify a

14   condition of his lifetime term of supervised release. ECF No. 60. Defendant seeks

15   to modify Special Condition No. 20 to reduce his restriction from residing within

16   proximity of places where children congregate, including playgrounds, primary

17   and secondary schools, city parks, daycare centers, and arcades, from 1000 feet to

18   500 feet. ECF Nos. 60 at 1−2; 53 at 4.

19         Defendant, through counsel from the Federal Defenders, represents that his

20   supervising Probation Officer does not oppose the proposed modification to



     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY SUPERVISED
     RELEASE CONDITION NO. 20~ 1
 1   Special Condition No. 20. ECF No. 60 at 3. The Government did not respond to

 2   Defendant’s motion within the allotted timeframe. See LCivR 7.

 3         The Court finds that Defendant has provided good cause to support the

 4   proposed modification and that the supervised release conditions, as modified,

 5   adequately protect the community. See ECF No. 53 at 4 (providing for approval

 6   by the supervising Probation Officer of Defendant’s residence).

 7         Accordingly, IT IS HEREBY ORDERED:

 8         1. Defendant’s Motion to Modify Condition of Supervised Release, ECF

 9           No. 60, is GRANTED.

10         2. Special Condition No. 20 is amended to provide:

11           You shall not reside or loiter within 500 feet of places where children
             congregate, which includes playgrounds, primary and secondary
12           schools, city parks, daycare centers, and arcades.

13         3. The term and all other conditions of Defendant’s supervised release

14           remain intact. See ECF No. 54.

15         The District Court Clerk is directed to enter this Order and provide copies to

16   counsel and the United States Probation Office.

17         DATED March 27, 2020.

18                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
19                                            United States District Court Judge

20



     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY SUPERVISED
     RELEASE CONDITION NO. 20~ 2
